Exhibit 10.2

AMENDMENT NO. 3 TO EMPLOYMENT AND NON-COMPETITION AGREEMENT

THIS AMENDMENT NO. 3 TO EMPLOYMENT AND NON-COMPETITION AGREEMENT (this
“Agreement”) is made as of March 27, 2015, by and among Louis H. Weiss (the
“Executive”), Vitamin Shoppe, Inc., a Delaware corporation (“Parent”), and
Vitamin Shoppe Industries Inc., a New York corporation (the “Company”).

Reference is made to that certain Employment and Non-Competition Agreement by
and among the Executive, Parent and the Company dated January 15, 2007, as
amended by that certain Amendment to Employment and Non-Competition Agreement
dated December 28, 2007 and that certain Amendment No. 2 to Employment and
Non-Competition Agreement dated March 29, 2012 (collectively, the “Employment
Agreement”).

WHEREAS, the parties to this Agreement desire to further amend the Employment
Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1.     Section 1 of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“1. Position and Responsibilities. The Executive shall continue to serve as
Executive Vice President, Chief Merchandising and Marketing Officer of each of
Parent and the Company and, in such capacity, shall perform such duties as are
customarily performed by an officer with similar responsibilities of a company
of a similar size, and shall have such power and authority as shall reasonably
be required to enable him to perform his duties hereunder; provided, however,
that in exercising such power and authority and performing such duties, he shall
at all times be subject to the authority of the Chief Executive Officer and the
Board of Directors of Parent and the Company. The Executive agrees to devote
substantially all of his business time, attention and services to the diligent,
faithful and competent discharge of such duties for the successful operation of
Parent’s and the Company’s business.”

2.     Section 2(A) of the Employment Agreement is hereby amended and restated
in its entirety as follows:

“(A) Salary. In consideration of the services to be rendered by the Executive to
the Company, the Company shall continue to pay to the Executive a base salary of
four hundred fifty thousand dollars ($450,000) per annum (such salary as it may
be increased from time to time being hereinafter referred to as the “Base
Salary”). Except as may otherwise be agreed, the Base Salary shall be payable in
conformity with the Company’s customary practices for executive compensation as
such practices shall be established or modified from time to time but shall be
payable not less frequently than monthly. The Executive shall receive

 

1



--------------------------------------------------------------------------------

such increases in his Base Salary as the Board of Directors of the Company may
from time to time approve in its sole discretion; provided, however, that the
Executive’s Base Salary shall be reviewed not less often than annually. The
Executive’s Base Salary may not be decreased without his written consent.”

3.     Section 2(B) of the Employment Agreement is hereby amended and restated
in its entirety as follows:

“(B) Bonus Compensation. For each calendar year during the term of this
Agreement, the Executive shall be eligible for a cash bonus award (the “Annual
Cash Bonus”) with a target amount of fifty percent (50%) of his then current
Base Salary pursuant to the Company’s Management Incentive Program (“MIP”). As
currently constituted the MIP is based upon (i) the Company’s satisfaction of
operating objectives specified by the Company’s Board of Directors each year in
its sole discretion, and (ii) individual members of management’s satisfaction of
certain individual operating objectives based upon their area of responsibility
as specified by the Company’s Board of Directors in their sole discretion. The
Executive acknowledges that the Company reserves the right to change the
structure of the Annual Cash Bonus from time to time, provided that any change
shall not affect the Executive’s ability to receive an Annual Cash Bonus of up
to a target amount of fifty percent (50%) of the Executive’s Base Salary. The
Executive shall be paid his Annual Cash Bonus on or before March 1st of the
calendar year following the year to which such bonus relates, but in all events
on or before March 15th of such year. The parties hereto acknowledge that the
determination of the Annual Cash Bonus for the year in which the Executive’s
employment terminates (and possibly for the prior year) shall not be known on
the date the Executive’s employment terminates, and, if any, shall be paid by
the Company to the Executive not more than thirty (30) days after the
determination thereof, but in all events on or before March 15th of the calendar
year following the calendar year of termination. The Executive acknowledges and
agrees that as required under law or Company policy, incentive compensation to
the extent received based on erroneous information, is subject to recoupment for
a three (3)-year period in the event of an accounting restatement due to
material noncompliance by the Company with any financial reporting requirement
under the federal securities laws.”

4.     Section 3 of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“3. Term. The term of the Executive’s employment hereunder shall commence on the
Effective Date and shall terminate on March 31, 2016 (the “Term”), unless
earlier terminated as provided in Section 5 of this Agreement. For purposes of
this Agreement, “Termination Date” shall mean the last day of the Term.”

 

2



--------------------------------------------------------------------------------

5.     Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.

6.     This Agreement is an amendment to the Employment Agreement, and to the
extent there is a discrepancy between this Agreement and the Employment
Agreement, this Agreement shall control and supersede the Employment Agreement
to the extent of such discrepancy. The Employment Agreement otherwise remains in
full force and effect.

7.     This Agreement, the Employment Agreement (as further amended by this
Agreement) and those documents expressly referred to herein embody the complete
agreement and understanding among the parties hereto and supersede and preempt
any prior understandings, agreements or representations by or among the parties
hereto, written or oral, which may have related to the subject matter hereof in
any way.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
March 27, 2015.

 

EXECUTIVE

/s/ Louis H. Weiss

Louis H. Weiss VITAMIN SHOPPE, INC. By:  

/s/ Jean Frydman

 

Jean Frydman

Senior Vice President, General Counsel

and Corporate Secretary

VITAMIN SHOPPE INDUSTRIES INC. By:  

/s/ Jean Frydman

 

Jean Frydman

Senior Vice President, General Counsel

and Corporate Secretary

 

4